CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Oppenheimer Corporate Bond Fund: We consent to the use of our report dated September 17, 2012, with respect to the financial statements and financial highlights of Oppenheimer Corporate Bond Fund, incorporated by reference herein, and to the references to our firm under the headings “Financial Highlights” in the Prospectus, and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ KPMG LLP KPMG LLP Denver, Colorado November 26, 2012
